UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6061


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RONALD LEE COUCH, JR., a/k/a D, a/k/a Diablo,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:98-cr-00099-HCM-1)


Submitted:   February 4, 2011             Decided:   March 18, 2011


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Lee Couch, Jr., Appellant Pro Se.        Kevin Michael
Comstock, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Lee Couch, Jr. seeks to appeal his conviction

and sentence.        In criminal cases, the defendant must file the

notice   of      appeal    within       fourteen     days      after    the     entry    of

judgment.        Fed.     R.    App.    P.   4(b)(1)(A).         With    or    without    a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file a notice of appeal.               Fed. R. App. P. 4(b)(4); United States

v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

            The    district         court    entered     judgment      on     January   12,

1999.      The   notice        of   appeal   was   filed    on    January       3,   2011. *

Because the notice of appeal was not timely filed, we dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court     and      argument     would   not     aid    the    decisional

process.

                                                                                DISMISSED




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).




                                             2